Citation Nr: 1749623	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-02 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and October 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In April 2017, the Veteran testified at a videoconference hearing before the Board.  

The issues of entitlement to service connection for bilateral hearing loss and tinnitus being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hypertension is not attributable to his active duty service or to a service-connected disability.


CONCLUSION OF LAW

Criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records have been associated with the claims file.  

The Veteran was provided with a VA examination (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.




Service Connection

Historically, the Veteran submitted a claim of entitlement to service connection for hypertension in July 2011.  The claim was denied in an October 2011 rating decision.  The Veteran disagreed with the denial of his claim and this appeal ensued.  

A review of the Veteran's service treatment reports does not reflect any complaints, findings, or treatment for hypertension.  The Veteran's blood pressure was recorded as 130/62 at the September 1970 entrance examination and 108/70 at the March 1972 separation examination.  

Post-service VA outpatient treatment reports reflect treatment with oral medication for his blood pressure as early as February 2009.  

At an August 2011 VA examination, the Veteran's blood pressure was recorded as 130/80, 134/85, and 135/88.  The examiner interviewed the Veteran, reviewed the claims file, and performed a clinical evaluation.  The Veteran was diagnosed with hypertension with a date of diagnosis in 2006.  The examiner opined that it is less likely than not that hypertension was caused by or as a result of the service-connected diabetes mellitus.  The examiner noted that the Veteran's service treatment records revealed no hypertension during military service.  The examiner indicated that the Veteran has history of hypertension but has normal BUN and creatinine and a normal microalbumin study and therefore no renal disease and no connection with diabetes mellitus.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may also be granted for certain chronic diseases, including hypertension, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309 (2016). 

When chronic diseases are at issue, the second and third elements for service connection may alternatively be established by showing continuity of symptomatology.  See Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted on a secondary basis when a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for hypertension.

The Board finds that the competent evidence does not show a relationship between the Veteran's hypertension and his period of active service.  The Veteran does not contend that his hypertension is related to service and there is no competent medical evidence linking hypertension to the Veteran's period of active service.  Additionally, there is no evidence that hypertension was diagnosed within one year of the Veteran's separation from service.  

With regard to secondary service connection, the only medical opinion of record indicates that it is less likely than not that the Veteran's hypertension is caused or aggravated by the Veteran's service-connected diabetes mellitus.  The examiner reviewed the claims file, considered the Veteran's contentions, and provided a rationale to support the opinion.  There is no competent evidence to contradict this opinion. 

Hence, the Board finds that the competent evidence of record does not reveal a showing of a relationship of hypertension and the Veteran's period of service or a service-connected disability.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that hypertension is related to his period of service, that hypertension manifested within one year of the Veteran's separation from service, or that hypertension is secondary to a service-connected disability.  38 C.F.R. §§ 3.307, 3.309.

Although the Veteran contends that he has hypertension related to his service-connected diabetes mellitus, he has not submitted any competent medical evidence or opinion to substantiate his theory of entitlement.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinion is not considered competent to provide the requisite etiology of the hypertension because such a determination requires medical expertise and training which he has not been shown to possess.  38 C.F.R. § 3.159(a)(1); see Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran's assertion that his hypertension is related to his service-connected diabetes mellitus is not considered to be competent as he is not medically qualified to provide evidence regarding matters requiring medical expertise, such as an opinion as to etiology. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension, and the claim is denied.


ORDER

Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus is denied.    




REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims for entitlement to service connection for hearing loss and tinnitus can be reached.  

A veteran is presumed sound on entry into service except for conditions noted on examination at the time of entry into service, or shown by clear and unmistakable evidence to have pre-existed service and was not aggravated by service.  38 U.S.C.A. § 1132 (West 2014); 38 C.F.R. § 3.304(b) (2016).  Only those conditions recorded in examination reports can be considered as noted and a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of a condition.  38 C.F.R. § 3.304(b) (2016).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion or a later medical opinion based upon statements made by the veteran about the pre-service history of his condition.  Miller v. West, 11 Vet. App. 345 (1998); Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).

To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (2003), 70 Fed. Reg. 23027 (2005).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2014).

The Veteran was afforded a VA audiological examination in August 2011.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  At that time, the examiner that the Veteran had hearing loss which existed prior to service and was not aggravated beyond its normal progression in military service.  However, the Board notes that the while the Veteran's September 1970 entrance examination revealed a pre-existing hearing loss in his left ear, the Veteran's right ear hearing thresholds did not meet the criteria for hearing loss per VA regulations.  See 38 C.F.R. § 3.385.  Moreover, the examiner indicated that the Veteran's pre-existing hearing loss was not aggravated beyond its normal progression by service because low frequency changes are not consistent with noise exposure and high frequency changes demonstrate an improvement in hearing.  However, the examiner did not properly address the left ear audiometric thresholds noted at the Veteran's entrance and separation examinations.  The Board finds that the August 2011 VA examination report is inadequate for adjudicative purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA provides an examination, that examination must be adequate).  Consequently, the Veteran should be afforded another examination.

With regard to entitlement to service connection for tinnitus, the examiner opined that tinnitus is at least as likely as not a symptom associated with the Veteran's hearing loss.  Consequently, the claim for tinnitus is intertwined with the claim for hearing loss and should also be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of bilateral hearing loss and tinnitus.  The examiner must review the claims file and should note that review in the report.  The examiner should reconcile the opinion with the August 2011 VA opinion.  All opinions should be supported by a clear rationale, and include a discussion of the facts and medical principles involved.  

(a)  The examiner should provide an opinion as to whether pre-existing left ear hearing loss was aggravated by the Veteran's period of active service, including his reported military noise exposure.  Aggravation means a permanent worsening of the underlying condition beyond the natural progress of the disorder.  

(b)  The examiner should provide an opinion as to whether it is clear and unmistakable that left ear hearing loss was not aggravated beyond the natural progression of the disorder by the Veteran's active service.

(c)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right ear hearing loss is related to service.  The examiner should consider the Veteran's statements regarding military noise exposure. 

(d)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus is related to service.  The examiner should consider the Veteran's statements regarding the military noise exposure.  

2.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.   Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


